DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Examiner called applicant’s representative (Mr. Jeffrey King) twice on 8/11/22 and 8/12/22 and left messages both times requesting a quick discussion in order to expedite this application since there were a few minor corrections that needed to be made. Since the examiner was not able to reach applicant’s representative, therefore, this action is being submitted and mailed.

Claim Objections
3.		Claims 18-20 are objected to because of the following informalities:  Claims 18 and 19 are method claims but are dependent from claims 17 and 16, respectively, which are memory device/apparatus claims which is improper. Regarding claim 20, this claim is dependent from claim 14 which is a method claim but the preamble in claim 20 refers to “the instructions…” which 14 does not have any instructions. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.		Claim 18 recites the limitation "the data processing system….". 
Claim 19 recites “the instructions to identify…..”.
Claim 20 recites “the instructions to construct…”.
There is insufficient antecedent basis for these limitations in the claims.

6.		Regarding claims 1-20 no prior was found, therefore, prior art rejection is not made on the claimed subject matter.

Allowable Subject Matter
7.		Claims 1-17 are allowed.
8.		The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Allen et al. (U.S. patent pub. 2019/0026654 A1) discloses a system for training data for a cognitive system which receives interactions, extracts unverified entries,  followed by scoring the interactions/training data and obtaining a final score based on the different scores calculated Allen et al. nor any other prior art of record, regarding claim 1, teaches the features of "identifying a subset of historical data associated with the features that differ between the first instance of the machine learning model and the second instance of the machine learning model; and scoring the subset of the historical data to produce a report identifying differences in the output of the first instance of the machine learning model and the second instance of the machine learning model," these, in combination with the other claim limitations. Regarding claim 9, none of the prior art of record teaches the features of "identifying a subset of historical data associated with the features that differ between the first instance of the machine learning model and the second instance of the machine learning model; and scoring the subset of the historical data to produce a report identifying differences in the output of the first instance of the machine learning model and the second instance of the machine learning model," these, in combination with the other claim limitations. Regarding claim 16, none of the prior art of record teaches the features of "identifying a subset of historical data associated with the features that differ between the first instance of the machine learning model and the second instance of the machine learning model; and scoring the subset of the historical data to produce a report identifying differences in the output of the first instance of the machine learning model and the second instance of the machine learning model," these, in combination with the other claim limitations. Regarding claims 2-8, 10-15, and 17, these claims are directly or indirectly dependent from allowable independent claims 1, 9, or 17, respectively, therefore, these claims are allowed.  


Contact Information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
August 13, 2022